                                          Case No. 7:20-cv-00090 Reyes v. Njano et al
             Case 7:20-cv-00090 Document 1 Filed 04/08/20 Page 1 of 5

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                MIDLAND DIVISION

RICARDO REYES                                      §
                                                   §
v.                                                 §    CASE NO. 7:20-cv-00090
                                                   §
DAVID KAMAU NJANO and                              §
KINGS LOGISTICS, LLC,                              §

                         PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       COMES NOW Plaintiff RICARDO REYES and files this Original Complaint complaining

of DAVID KAMAU NJANO and KINGS LOGISTICS, LLC and would respectfully show unto

this Honorable Court the following:

                                         I. PARTIES

       1.     Plaintiff RICARDO REYES (hereinafter “Plaintiff”) is an individual residing in

Plains, Yoakum County, Texas.

       2.     Defendant, DAVID KAMAU NJANO (hereinafter “Defendant”) is an individual

residing in Saginaw, Saginaw County, Michigan and can be served at his last known address of

1955 Harry Street, Saginaw, MI 48602.

       3.     Defendant, KINGS LOGISTICS, LLC (hereinafter “Defendant”) is a limited

liability company incorporated under the laws of Michigan and may be served by serving their

registered agent, David Njano, 3301 Wicklow Ct., Suite 9, Saginaw, MI 48603.

                                      II. JURISDICTION

       3.     The Court has jurisdiction over this lawsuit under 28 U.S.C. §1332(a)(1) because

Plaintiff and Defendants are citizens of different states and the amount in controversy exceeds




                                              1
              Case 7:20-cv-00090 Document 1 Case
                                             FiledNo. 7:20-cv-00090
                                                   04/08/20    Page Reyes
                                                                    2 of 5v. Njano et al


$75,000, excluding interest and costs.

                                                III. VENUE

       4.      Venue is proper in this district under 28 U.S.C. §1391(b)(2) because a substantial

part of the events of omissions giving rise to this claim occurred in this district. Specifically, the

wreck forming the basis of this suit occurred in Midland County, Texas

                                 IV. FACTUAL BACKGROUND

       5.      On January 2, 2019, Plaintiff, Ricardo Reyes was traveling safely on FM 1788 near

MM 321 when Defendant, DAVID KAMAU NJANO, traveling at an unsafe speed on icy road

conditions, slid across the northbound lanes to the southbound lanes and struck Plaintiff.         The

investigating officer cited Njano for traveling at an unsafe speed and faulted Defendant for causing

the wreck. The impact caused serious and extreme personal injuries to the Plaintiff.

       6.      At all times material hereto, Defendant Njano was operating a commercial motor

vehicle on behalf of Defendant KINGS LOGISTICS, LLC, motor carrier #02291387. Njano was

acting as the employee, agent, servant, representative, and/or statutory employee of KINGS

LOGISTICS, LLC

                                         V. NEGLIGENCE

       7.      As the basis of this lawsuit, Plaintiff states that the above-described wreck and

resulting injuries and damages were proximately caused by the negligence of Defendant, DAVID

KAMAU NJANO.          Defendant’s negligence includes, but is not limited to the following:

               a.      failing to make a timely application of the brakes;
               b.      failing to maintain a proper lookout;
               c.      failing to turn his vehicle and avoid the wreck;
               d.      taking faulty evasive action;
               e.      failing to control his speed; and
               f.      driving his vehicle at an unsafe speed.

       8.      Each and all of the above and foregoing acts, both of omission and commission,

constitute and were negligence on the part of Defendant, and each and all separately and


                                                   2
              Case 7:20-cv-00090 Document 1 Filed 04/08/20 Page 3 of 5
                                           Case No. 7:20-cv-00090 Reyes v. Njano et al

concurrently were a proximate cause of the occurrence in question and the resulting injuries and

damages suffered by Plaintiff.

       9.      Plaintiff would show that at all times material hereto, Defendant, Njano was acting

as the employee, statutory employee, agent, servant, and/or representative of Defendant, KINGS

LOGISTICS, LLC. As such, KINGS LOGISTICS, LLC is vicariously liable for the negligent

actions and omissions of Njano described above pursuant to the doctrine of Respondeat Superior.

Further, at the time of the wreck, the Freightliner commercial motor vehicle was being operated

by Njano pursuant to certificates of authority issued by the United States Department of

Transportation to Defendant. Thus, pursuant to Federal motor carrier statutes (including but not

limited to 49 C.F.R. §§ 376.11-376.12, 390.5, and Tex. Admin. Code § 4.11(a)) and common law,

Defendant, KINGS LOGISTICS, LLC is absolutely liable for any damages to members of the

motoring public resulting from the negligent operation of the motor vehicle, regardless of whether

such damages resulted from (i) Defendant, KINGS LOGISTICS, LLC’ negligence in hiring Njano

and authorizing Njano to drive the truck and trailer; (ii) Njano’s driving the truck and trailer as the

statutory employee of KINGS LOGISTICS, LLC; and/or (iii) KINGS LOGISTICS, LLC’

maintenance of the truck and trailer or supervision of Njano in the operation of the truck and trailer.

       10.     In addition, Defendant, KINGS LOGISTICS, LLC was negligent in the hiring,

retention, training, and supervision, of Njano and those actions and omissions are also a proximate

cause of the injuries and damages sustained by Plaintiff.

                                   VI. GROSS NEGLIGENCE

       11.     Defendants were not only negligent, but also grossly negligent as defined under

Texas law.    For the reasons outlined above, Njano’s operation of the KINGS LOGISTICS, LLC

tractor and trailer amounted to gross negligence as well as negligence.        KINGS LOGISTICS,




                                                  3
              Case 7:20-cv-00090 Document 1 Filed 04/08/20 Page 4 of 5
                                           Case No. 7:20-cv-00090 Reyes v. Njano et al

LLC is vicariously liable for Njano’s gross negligence in operating the commercial motor vehicle.

Additionally, KINGS LOGISTICS, LLC was grossly negligent in the hiring, training, supervision

and retention of Njano and other drivers it employed and/or allowed to operate a commercial motor

vehicle. KINGS LOGISTICS, LLC has failed to demonstrate compliance with the Federal Motor

Carrier Safety Regulations, Department of Transportation Regulations, and standard safety

practices applicable to motor carriers. As such KINGS LOGISTICS, LLC is also grossly negligent

and liable for its own actions and omissions amounting to gross negligence.

                                        VII. DAMAGES

        12.    As a direct and proximate cause of the wreck made the basis of this suit, Plaintiff

has suffered actual damages, including, but not limited, to:

               a.      past and future medical expenses;
               b.      past and future pain and suffering;
               c.      past and future physical impairment;
               d.      past and future mental anguish; and
               e.      past and future loss of household services.

       13.     Defendants are jointly and severally liable for all of the injuries and damages

sustained by Plaintiff proximately caused in this wreck.

       14.     Plaintiff seeks to recover any and all damages he may be entitled to under Texas

law, both in the past and the future, jointly and severally, at law and in equity. Additionally,

Plaintiff seek to recover punitive or exemplary damages against Defendants for their actions and

omissions amounting to gross negligence in an amount that is designed to both punish Defendants

and deter Defendants and others similarly situated from committing the same or similar acts in the

future. Plaintiff seeks prejudgment and post-judgment interest in accordance with and at the

maximum rate allowed by law, as well as costs of court.




                                                 4
              Case 7:20-cv-00090 Document 1 Filed 04/08/20 Page 5 of 5
                                           Case No. 7:20-cv-00090 Reyes v. Njano et al

                                            VII. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against

Defendants in actual damages together with treble damages, exemplary damages, pre-judgment

interest, post-judgment interest, attorney’s fees, costs of suit, and such other and further relief, both

general and special, in law and in equity, to which Plaintiff may be justly entitled.

                                                Respectfully submitted,

                                                CHANDLER, MATHIS & ZIVLEY, P.C.
                                                P.O. Box 340
                                                Lufkin, Texas 75902-0340
                                                Phone: (936) 632-7778
                                                Fax: (936) 632-1304

                                                By:
                                                Kirk Mathis
                                                Texas Bar No. 24006078
                                                kmathis@cmzlaw.net

                                                and

                                                CESAR ORNELAS LAW, PLLC
                                                Cesar Ornelas
                                                Texas State Bar No. 24096139
                                                cesar@oinjurylaw.com
                                                6243 IH-10 West, Suite 808
                                                San Antonio, TX 78201
                                                Phone: (210) 957-2103
                                                Fax: (888) 342-8033

                                                ATTORNEYS FOR PLAINTIFF




                                                   5
